PER CURIAM: *
The Federal Public Defender representing Bryan Jermine Webster has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Webster was informed of counsel’s motion but has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.